Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, filed 2/8/2021, with respect to the rejections of claims 1-7 and 14-26 under Kim et al (US 8,174,390 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kai et al (US 2013/0341411 A1), hereinafter Kai.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 6, 7, 14-17 and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai.
Regarding claim 1, Kai (Figures 1 and 10, para [0031] to [0035]) (Reproduced below) teaches an apparatus comprising a substrate 60; and a loop antenna 10 formed using the substrate, wherein the loop antenna comprises a set of gaps formed to isolate a first part 11 of the loop antenna from a second part 12 of the loop antenna.

[AltContent: textbox (Bridging part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (L-shaped gaps)][AltContent: textbox (Gaps)]

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    393
    397
    media_image1.png
    Greyscale

[AltContent: textbox (Second loop part)][AltContent: textbox (First loop part)]



Regarding claim 2, as applied to claim 1, Kai (para [0031] to [0035]) teaches that the set of gaps isolates radio-frequency (RF) current flow in the first part of the loop antenna from RF current flow in the second part of the loop antenna.
Regarding claim 3, as applied to claim 1, Kai (Figure 1) shows that the set of gaps comprises “L”-shaped gaps.

Regarding claim 6, as applied to claim 1, Kai (Figure 10) shows that the set of gaps are formed by removing conductive material from a conductive layer of the substrate.
Regarding claim 7, as applied to claim 1, Kai (Figure 10) further teaches a radiofrequency (RF) module 20 coupled to the loop antenna.
Regarding claim 24, as applied to claim 1, Kai (Figure 1) teaches that the set of gaps comprises two gaps.
Regarding claim 25, as applied to claim 1, Kai (Figure 1) shows that the loop antenna further comprising a bridging part.
Regarding claim 26, as applied to claim 25, Kai (Figure 1) shows that the bridging part of the loop antenna is situated at a boundary between the first and second parts 11 and 12 of the loop antenna.
Claims 13-17 and 19-23 are rejected for claiming a method of fabricating an apparatus as recited in claims 1-4, 6, 7, and 24-26.

Allowable Subject Matter
4.	Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Kai fails to specifically teach that the set of gaps comprises radial slots.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845